417 So.2d 843 (1982)
BARILE EXCAVATION AND PIPELINE SEWER IMPROVEMENT and Maryland Casualty Company, Appellants,
v.
Lamar HOUGH, Appellee.
No. AI-257.
District Court of Appeal of Florida, First District.
August 6, 1982.
*844 Jerry V. Wilkey, Coral Gables, for appellants.
Richard L. Seidel, Miami, for appellee.
JOANOS, Judge.
Hough cross-appeals Commission action in apportioning the permanent partial disability award. We reverse.
Where there is no evidence that a pre-existing condition was disabling at the time of the industrial accident or that the pre-existing condition had progressed to a point of causing disability at the time the award is made, it is improper to apportion out from the award a pre-existing condition. See Holloway v. Curcie Brothers, Inc., 203 So.2d 499 (Fla. 1967).
Our reversal renders the issues on direct appeal moot.
Accordingly, we REVERSE and REMAND with instructions to the Deputy Commissioner to enter an order reflecting no apportionment of the permanent partial disability award.
LARRY G. SMITH and THOMPSON, JJ., concur.